Citation Nr: 1744488	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to a medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service from August 1981 to August 1984 and August 1987 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied in relevant part service connection for viral ulcerative proctitis.  The Veteran and his spouse appeared and testified at a Board hearing held before the undersigned Veterans Law Judge in June 2014.  A transcript of this hearing is associated with the claims file.  

Thereafter, the Board remanded the Veteran's claim for additional development in September 2014.  In February 2015, the Veteran's appeal was returned to the Board at which time in issued a decision denying his claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In May 2016, in a Memorandum Decision, the Court vacated the Board's February 2015 decision and remanded the Veteran's appeal to the Board for action consistent with its decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted to comply with the Court's remand.

In its Memorandum Decision, the Court noted that the Veteran presented three arguments in support of his appeal.  With regard to the first two arguments, he noted that the Board's September 2014 remand required a medical opinion as to whether his claimed gastrointestinal disorder showed signs and symptoms of a medically unexplained multisymptom illness related to his theory of presumptive service connection under 38 C.F.R. § 3.317.  The Court found that the Veteran correctly noted that the subsequent October 2014 VA examiner's opinion and the Board's February 2015 decision on appeal failed to address whether the Veteran's "multiple symptoms were due to a diagnosed illness without conclusive pathophysiology or etiology."  (Citing to 38 C.F.R. § 3.317(a)(ii)(2).)  The Court held that the Board's failure to address the need for a medical opinion addressing this issue and its failure to explain why the Veteran's diagnosed condition was not a medically unexplained multisymptom illness as defined in § 3.317 frustrated judicial review and required remand.  As to the Veteran's third argument, that the Board provided erroneous credibility determinations, the Court noted that it "appears to reflect a misunderstanding of the differences between the competency of his statements regarding the etiology of his disease and the credibility of his statements regarding the symptoms he reported;" nevertheless, the Court stated the Veteran may address these matters on remand.  

With regard to the Court's reason for remanding, i.e., the question of whether the Veteran's claimed gastrointestinal disorder is a medically unexplained multisymptom illness as defined in 38 C.F.R. § 3.317, the Board finds that remand is warranted to have the October 2014 VA examiner provide an addendum to his previous medical opinion, if he is available.  If he is not available, such a medical opinion should be obtained from another appropriate clinician to address this question.  The Board acknowledges that the October 2014 VA examiner appears to have attempted to answer the questions set forth in the Board's September 2014 remand as to whether the Veteran's gastrointestinal disorder, diagnosed as ulcerative colitis, demonstrated signs or symptoms of a medically unexplained multisymptom illness.  The examiner stated that the "Veteran has a clearly diagnosed gastrointestinal condition, ulcerative colitis," and that he "does not have any unexplained gastrointestinal symptoms."  However, this language does not seem to be sufficient for the Court as it stated in its decision that the VA opinion (and the Board) "failed to address whether his multiple symptoms were due to a diagnosed illness without conclusive pathophysiology or etiology."  (Emphasis added.)  The Board notes that the Note to paragraph (a)(2)(i)(B)(3) in 38 C.F.R. § 3.317 that explains what "functional gastrointestinal disorders" are states that these disorders are "a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract."  (Emphasis added.)  "Structural gastrointestinal diseases" are specifically excluded as functional gastrointestinal disorders.  Furthermore, it would appear from the highlighted language above that, if the chronic or recurrent symptoms are explained by structural, endoscopic, laboratory or other objective findings, then the conditions would not meet the definition of a "functional gastrointestinal disorder."  Consequently, it appears what is missing from the October 2014 VA examiner's opinion is an explanation of why he found that the Veteran's gastrointestinal disorder, ulcerative colitis, and related symptoms are explained rather than unexplained in language that conforms with the regulation.  

Hence the Board must remand in order to obtain to comply with the Court's remand to obtain the appropriate medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Please associate with the record all outstanding VA and private medical records.

2.  Return the Veteran's claims file to the VA examiner who performed the October 2014 VA Intestinal Conditions examination and request that he provide an addendum report in which he addresses in more detail the question of whether the Veteran's diagnosed current gastrointestinal disorder of ulcerative colitis is a medically unexplained multisymptom illness.  The examiner should be asked to provide a more detailed rationale for his opinion that the "Veteran has a clearly diagnosed gastrointestinal condition, ulcerative colitis," and that he "does not have any unexplained gastrointestinal symptoms."  The examiner should provide an opinion as to whether the Veteran's ulcerative colitis is a medically unexplained multisymptom illness such as a functional gastrointestinal disorder (which excludes structural gastrointestinal diseases) characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  If the examiner finds that the Veteran's current gastrointestinal disorder is explained by any structural, endoscopic, laboratory, or other objective signs of injury or disease, the examiner should set forth the specific evidence of record or cite to medical or scientific studies or literature that that supports such finding.  

If the October 2014 VA examiner is not available, then the Veteran's claims file should be forward to a VA medical professional with the requisite expertise to provide the requested medical opinion above upon review of the claims file.  An in-person VA examination should not be requested unless deemed necessary by the person providing the requested medical opinion.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




